Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 09/28/2020.
Claims 18-35 are examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Longitudinal extension (claims 27 and 31)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 
Regarding Claim 19, the phrase “wherein, in said second state, said guiding-and-holding element secures said sliding carriage and said format part to each other and wherein said guiding-and-holding element, and wherein said guiding-and-holding element is in said first state.” Should read “wherein, in said second state, said guiding-and-holding element secures said sliding carriage and said format part to each other”
Regarding Claim 19, the phrase “said guiding and holding” in line 3 should read “said guiding and holding element”
Regarding Claim 30, the phrase “further comprises upper and lower guide rods that that connect said format parts” in lines 2-3 should read “further comprises upper and lower guide rods that connect said format parts”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the claim recites in part “wherein, in said second state, said guiding-and-holding element secures said sliding carriage and said format part to each other and wherein said guiding-and-holding element, and wherein said guiding-and-holding element is in said first state.” in lines 4-6 (emphasis added), which renders the claim indefinite because it is unclear what the phrase “and wherein said guiding-and-holding element, and wherein said guiding-and-holding element is in said first state” is conveying. Furthermore, it is unclear how the guiding-and-holding element secures the sliding carriage and said format part in the second state and still be in the first state where it should be detached. Clarification is required.
 For examination purposes, as best understood, the Office has interpreted the above recitation to read “wherein, in said second state, said guiding-and-holding element secures said sliding carriage and said format part to each other”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, 24-26, 28-30 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamps et al. (US 20160207650 A1).
Regarding claim 18, Kamps discloses An apparatus (4, Fig. 1) for producing a multipack (Fig. 1) comprising at least two rows of containers (Fig. 1), each of which is formed from a container group (3.1), said apparatus (4) comprising a container inlet (4.1) that receives first (5.1) and second container flows (5.2), a first treatment segment (6.1) that applies adhesive to containers in said first container flow [0029], a second treatment segment (6.2) that applies adhesive to containers in said second container flow [0029], and 
a transport section (11) that is arranged downstream of said first (6.1) and second treatment segments (6.2) and that extends along a transport direction (Fig. 1), wherein said transport section (11) comprises a forming device (13) that separates container groups (3.1) from said first and second container flows and compresses said container groups to form said multipack [0033]-[0035], wherein said forming device (13) comprises first (13) and second forming groups (13, Fig. 2) on opposite sides of said transport section (11) and extending along said transport direction (B),
 wherein said first forming group comprises a sliding carriage (15) that moves along and transverse to said transport direction (B), a format part (18) that forms a contact surface for engaging a container (1, [0037]-[0038]), and 
a guiding-and-holding element (21) that detachably secures said format part (18) to said sliding carriage (15, [0039]-[0040]), 
wherein said first (13) and second forming groups (13) are movable along said transport direction and transverse to said transport direction (B) such that contact surfaces of said first and second forming groups (13) that are opposite each other are brought into contact with containers (B) to move said containers along said transport direction and to press said containers against each other by moving transverse to said transport direction ([0039]-[0040]).
Regarding claim 19, wherein said guiding-and-holding element (21) configured as a completely exchangeable structural unit that transitions between a first state and a second state [0040], 
wherein, in said first state, said guiding-and-holding is detached from said format part, wherein, in said second state, said guiding-and-holding element secures said sliding carriage (15) and said format part (18) to each other (i.e. the second state is during operation when all structural elements are attached to each other as shown in Fig. 6).
Regarding claim 20, wherein said guiding-and-holding element (21) comprises a strip having a U-shaped profile (Figs. 4-6).
Regarding claim 24, wherein said guiding-and-holding element (21) is an upper guiding-and-holding element, wherein said first forming group (13) further comprises a lower guiding-and-holding element (17) and a head piece (19), and wherein said head piece (19) comprises a strip [0037] that securely connects said upper and lower guiding-and-holding elements to each other (Fig. 6).
Regarding claim 25, wherein said guiding-and-holding element (21) is an upper guiding-and-holding element, wherein said first forming group (13) further comprises a lower guiding-and-holding element (17) and a head piece (19), and wherein said first forming group (13) further comprises a container receiver (26) on a side of said head piece that faces away from said guiding-and-holding element (Fig. 6).
Regarding claim 26, wherein said format part (18) comprises upper and lower container receivers (20, 20, Fig. 6) that are spaced apart from each other along a head piece (19) and wherein said upper and lower container receivers (20, 20) form corresponding upper and lower contact surfaces for engaging upper and lower portions of a container [0038].
Regarding claim 28, wherein said sliding carriage (15) is one of several sliding carriages of said first forming group (13) and wherein said format part (18) is one of several format parts of said first forming group (13), wherein each of said format parts (18) is detached from said sliding carriages (15), and wherein each of said format parts (18) is configured to transition between a state of being detached from said sliding carriages and a state of being secured to one of said sliding carriages [0040].
Regarding claim 29, wherein said first forming group (13) further comprises guide rods (27) that mechanically couple said format part to another format part of said first forming group (Figs. 3-4).
Regarding claim 30, wherein said format part (18) is one of a plurality of format parts (18) in said first forming group (13, Fig. 3), wherein said first forming group (13) further comprises upper and lower guide rods (first set of 27 on the right side and second set of 27 on the left side, fig. 3) that that connect said format parts to each other forming an exchangeable structural unit (Fig. 3, Note the unit 13 can be swapped) that comprises said guide rods (27) and said format parts (18), wherein said exchangeable structural unit is detached from said first forming group (when it is needed to be swapped, [0016], [0064]), wherein said exchangeable structural unit is configured to transition between a state in which said exchangeable structural unit is detached from said first forming group to a state in which said exchangeable structural unit is attached to said first forming group (The format part can be swapped out for another format part).
Regarding claim 32, wherein said first forming group (13) comprises guide rods (27), wherein said format part is one of several format parts of said first forming group that are connected by said guide rods (Fig. 3), wherein said guide rods (27) have identical lengths (Fig. 3), and wherein said contact surfaces for said first and second forming groups are identical in form (Figs. 3-4).
Regarding claim 33, wherein said format part (18) is one of plural format parts and wherein said format part is different in structure from at least one other format part in said plural format parts [0016], [0040] and [0064].
Regarding claim 34, wherein said first forming group (13) comprises guide rods (27 and/or 21) of different lengths (Fig. 3 and 6), wherein said format part is one of a plurality of format parts that are connected by said guide rods (27 and/or 21), and wherein said format parts are separated from each other by differing distances [0049].
Regarding claim 35, wherein said guiding-and-holding element (21) comprises a rod having a U-shaped profile (Figs. 4-6).
.
Allowable Subject Matter
Claims 21-23, 27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731

/ANDREW M TECCO/Primary Examiner, Art Unit 3731